UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit
             __________________________________________

                              No. 97-11163
               _________________________________________
                       UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                                VERSUS

                          JACQUELINE DENNIS,

                                                Defendant-Appellant.

             __________________________________________

            Appeal from the United States District Court
                 for the Northern District of Texas
                          (4:97-CV-729-BE)
             __________________________________________

                             June 22, 1999

Before KING, Chief Judge, REYNALDO G. GARZA, and JOLLY, Circuit
Judges.

PER CURIAM1:

     Appellant, Jacqueline Dennis (“Dennis”), is currently

serving a 365-month sentence for her participation in a

conspiracy to kill a federal official and for her use of

interstate commerce facilities in the commission of a murder for

hire.    She is presently incarcerated at the Federal Medical

Center (“FMC”) after developing complex somatic delusions.

     On September 29, 1997, Magistrate Judge Bleil conducted a

hearing on the government’s Petition to “Determine Present Mental




     1
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Condition of an Imprisoned Person, and for Appointment of

Counsel and Qualified Examiner Pursuant to 18 U.S.C. §§ 4245 and

4247.”   The magistrate judge granted the government’s petition

which sought the commitment of Dennis for psychiatric care and

treatment.

     Dennis raises three issues on appeal: (1) whether the

magistrate judge lacked jurisdiction and/or authority to commit

Dennis to treatment; (2) whether the “preponderance of the

evidence” standard is unconstitutional under these circumstances;

and (3) whether Dennis’ commitment violated her right to free

exercise of religion.

     After reviewing the record, the parties’ briefs, the

district court’s opinion and hearing oral argument, we conclude

that the district court did not err in its findings of fact or in

its application of law.   We note, that although the first two

issues raised by Dennis are identical to the ones presented in

United States v. Muhammad, 165 F.3d 327 (5th Cir. 1999), the

third issue is slightly different.

     Unlike Muhammad, where we refused to consider the third

issue because it was raised for the first time on appeal, the

record shows that Dennis raised her right to free exercise of

religion during a district court hearing.   The magistrate judge

implicitly credited the psychiatrist in concluding that Dennis

had restricted her diet due to mental disease or defect and not

because she was exercising a religious belief.

     We review a district court's factual findings under the


                                 2
clearly erroneous standard.   United States v. Lopez-Valdez, No.

97-50949, 1999 WL 350627, at *6 (5th Cir. June 1, 1999)(citing

United States v. Inocencio, 40 F.3d 716, 721 (5th Cir. 1994).    A

review of the record reveals that the district court was not

clearly erroneous in finding that Dennis’ actions stemmed from a

mental disease and not from a religious belief.   Accordingly, we

AFFIRM the district court in all respects.




                                3